SENTENCIA
La controversia que debemos dirimir versa sobre la in-terpretación del Art. 2 de la Ley de Etica de 1948, Ley Núm. 28 de 8 de junio de 1948 (3 L.P.R.A. ants. sees. 570-574). Este artículo establecía una veda a la celebra-ción de contratos entre organismos gubernamentales y sus funcionarios, mediante los cuales dichos funcionarios deri-varan un beneficio económico, sin el previo consentimiento del Gobernador.
h — H
El 14 de agosto de 1979 el Sr. Francisco A. Besosa Qui-ñones y la Sra. Leticia Besosa Rubí otorgaron un contrato de arrendamiento de inmueble con la Corporación Azuca-rera de Puerto Rico (la Corporación) mediante el cual los primeros le arrendaron a la Corporación siete (7) fincas rústicas ubicadas en el área Oeste de Puerto Rico.
El referido contrato tenía como propósito permitirle a la Corporación la utilización de los terrenos arrendados para el cultivo de caña de azúcar o para cualquier otro uso agrí-cola mediante la aprobación del arrendador. A esos efectos, *940la Corporación se comprometió, entre otras cosas, a: (1) nivelar el terreno de las fincas, (2) establecer en dichas fincas un sistema de riego, (3) pagar las contribuciones so-bre la propiedad de los terrenos arrendados y, en la alter-nativa de que se eximiera del pago de éstas, dichas contri-buciones tendrían que ser pagadas al arrendador, (4) pagar un canon de arrendamiento que incrementaría anual-mente en proporción al aumento del precio promedio anual de la azúcar cruda y, por último, (5) sembrar retoños de uno, dos, tres y cuatro años en los terrenos arrendados.
Aunque la Corporación incumplió con cuatro (4) de las referidas cláusulas del contrato, pagó los cánones de arren-damiento establecidos. Ante esta situación, el 10 de agosto de 1987 el señor Besosa Quiñones y la señora Besosa Rubí presentaron una demanda mediante la cual solicitaron que se le ordenara a la Corporación el cumplimiento específico de las cláusulas y se le concediera una suma por concepto de los daños causados por el alegado incumplimiento. La Corporación contestó la demanda. Alegó que el contrato de arrendamiento era nulo o anulable a tenor con las leyes vigentes y que la prestación exigida resultaba onerosa e imposible de ejecutar. Así las cosas, los demandantes pre-sentaron una moción de sentencia sumaria, en la cual so-licitaron del tribunal que dictase una sentencia a su favor por no existir hechos en controversia. La Corporación se opuso.
Finalmente, y luego de analizar la abundante prueba documental presentada por las partes, el tribunal de ins-tancia determinó que el contrato en controversia era válido. En consecuencia, ordenó a la Corporación que le diera cumplimiento a las obligaciones contraídas.
Inconforme con la sentencia, la Corporación acudió ante nos mediante un recurso de revisión. Decidimos revisar y expedimos el recurso.
*941II
La Corporación plantea que el contrato celebrado entre ella y el señor Besosa Quiñones y la señora Besosa Rubí no fue consentido por el Gobernador de Puerto Rico y que, por lo tanto, es nulo. Los recurridos, por su parte, además de tratar de establecer que el señor Besosa Quiñones no era funcionario de la Corporación, por lo que no le aplicaba la veda sobre la contratación, alegaron que el requisito de consentimiento por parte del Gobernador no conlleva la nulidad total del contrato en controversia, sino su anulabi-lidad, y que, habiendo ya transcurrido el término para in-coar una acción de anulabilidad de contrato, la acción pre-sentada por la Corporación estaba prescrita.
El Art. 2 de la Ley Núm. 28, supra, 1948 Leyes de Puerto Rico 79, aplicable al momento en que se suscribió el contrato, disponía, en lo pertinente, que:
Artículo 2. — Ningún organismo gubernamental podrá llevar a cabo un contrato en el que cualquiera de sus funcionarios o empleados tenga, directa o indirectamente, interés pecuniario, a menos que el Gobernador, previa recomendación del Secreta-rio de Justicia lo autorice. Será anulable todo contrato que viole las disposiciones de esta sección.
El artículo citado era aplicable a los contratos celebra-dos entre un organismo o agencia gubernamental y uno de sus funcionarios. Por eso, para que la restricción dispuesta por el citado Art. 2 causara efecto debía establecerse que la parte que contratara con la agencia era funcionario de ella. Para ajustar el término “funcionario” a los propósitos de la citada disposición, éste debe interpretarse en un sentido completo.
El propósito de la restricción en la contratación entre un organismo gubernamental y sus funcionarios, mediante la cual los últimos devengan algún interés pecuniario, es “evitar que se ejerza privilegio o influencia indebida en la concesión u obtención de contratos”. Op. Sec. Just. Núm. *94251 de 14 de octubre de 1958. Véase Op. Sec. Just. Núm. 48 de 10 de diciembre de 1959.(1)
Según el mencionado propósito, entendemos que no sólo un funcionario del organismo gubernamental con quien contrate podría ejercer influencia, sino también otro fun-cionario que mantenga un alto nivel de envolvimiento con la agencia con la que contrata, aunque oficialmente no sea empleado de dicho organismo. Además, sostener un con-trato bajo estas condiciones crearía un conflicto de intere-ses entre los intereses personales del funcionario y los del organismo involucrado, los cuales le correspondería defender al mismo funcionario.
En el caso de autos, aunque el señor Besosa Quiñones no era funcionario propiamente de la Corporación, sino de la Administración de Fomento y Desarrollo Agrícola, éste participaba con regularidad en las reuniones de la Junta de Gobierno de la Corporación, así como en las reuniones de la Junta de Gobierno de la Autoridad de Tierras.(2) Sus participaciones en dichas reuniones eran en calidad de re-presentante del Secretario de Agricultura, ya que el señor Besosa Quiñones fungió extraoficialmente como Ayudante del Secretario de Agricultura para los años en que se cele-bró el contrato. Nos parece claro que el señor Besosa Qui-ñones se encontraba en una posición donde podía ejercer influencias indebidas sobre el contrato a celebrarse. Por esta razón, concluimos que el recurrido Besosa Quiñones *943actuaba como funcionario de la Corporación y que, en con-secuencia, le era aplicable la prohibición establecida por el Art. 2 de la Ley de Etica de 1948, supra.
Ahora bien, esto no resuelve el problema. Debemos diri-mir si no cumplir con el requisito del consentimiento del Gobernador para la otorgación del contrato tiene el efecto de que éste sea totalmente nulo o meramente anulable.
De una lectura al Art. 2 de la Ley de Etica de 1948, supra, observamos que el término que utiliza dicha dispo-sición para describir los contratos que se otorguen sin el consentimiento del Gobernador es el de “anulable”. El con-cepto de anulabilidad difiere del de nulidad en que los ac-tos anulables pueden ser confirmados, ya sea mediante el transcurso del tiempo o mediante una “ ‘declaración unilateral de voluntad de aquella parte a quien compete el de-recho a impugnar ...’ ”. J. Puig Brutau, Fundamentos del Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. I, pág. 312.
De otra parte, un acto nulo es inexistente y no es susceptible de subsanación, confirmación ni ratificación. La nulidad opera ipso jure, “sin necesidad de que exista inter-vención alguna de parte interesada o del organismo jurisdiccional”. E. Vázquez Bote, Derecho Civil de Puerto Rico, San Juan, Eds. Jurídicas, 1972, T. I, Vol. 2, pág. 480. Por ello, una acción judicial de nulidad se limita a declarar la inexistencia del acto y destruir la apariencia de validez del negocio. Id.
Por el contrario, un acto anulable es inicialmente eficaz; aunque desde su origen existe un defecto que podría invalidarlo. Puig Brutau, op. cih, pág. 304. Por esta razón, la ley impone un término para ejercitar la correspondiente acción de anulabilidad.
Para que un contrato se perfeccione, deben estar pre-sentes tres (3) elementos: consentimiento, objeto y causa. Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391. A ello podemos añadir lo expresado por Puig Brutau sobre la nu-*944lidad radical de los contratos. Puig Brutau, citando a Váz-quez Bote, expresa que “[ri\ulo es el contrato ‘que por falta de algún elemento esencial o porque contraviene un pre-cepto legal, carece de la aptitud necesaria para generar la nueva situación jurídica (efectos jurídicos que traducen la intención prática) pretendida por las partes en el negocio, que el Derecho atribuye al tipo correspondiente”. (Énfasis en el original.) Puig Brutau, op. cit, pág. 286.
En la situación de marras, el precepto legal que contra-viene el contrato en controversia es el Art. 2 de la Ley de Ética de 1948, supra, por cuanto el mismo establecía el requisito del consentimiento del Gobernador y el contrato se otorgó sin cumplir con este requisito. Debemos, pues, analizar el citado Art. 2 para determinar si la disposición se refiere a nulidad o anulabilidad del contrato.
Luego de estudiar diversas opiniones emitidas por el Se-cretario de Justicia en las cuales se analiza la posible con-secuencia que tendría lo dispuesto por el Art. 2 de la Ley de Ética de 1948, supra, sobre la eficacia de un contrato cele-brado entre un organismo gubernamental y uno de sus funcionarios sin el consentimiento del Gobernador, enten-demos que la mencionada disposición se refiere a la anula-bilidad del contrato involucrado. La facultad del Secretario de Justicia para solicitar la nulidad de dicho contrato es puramente discrecional, aunque se ha establecido que "solo en caso extraordinario en que en forma alguna esté afec-tado el intéres público y en que medien circunstancias de mucho peso, no ejerceremos dicha facultad”. Op. Sec. Just. Núm. 13 de 24 de febrero de 1961, pág. 52. De esta ma-nera, el Gobernador puéde confirmar un contrato celebrado sin su consentimiento si las “circunstancias demuestran que se ha hecho de buena fe y que los servicios han sido prestados en la misma forma...” Op. Sec. Just. Núm. 10 de 10 de junio de 1968, pág. 48. Véase, además, Op. Sec. Just. Núm. 26 de 14 de marzo de 1966. Concluimos, pues, que el *945contrato objeto de revisión es anulable y como tal está su-jeto al término dispuesto por nuestro Código Civil para ins-tar la acción de anulabilidad correspondiente.
El Art. 1253 del Códigio Civil, 31 L.P.R.A. see. 3512, establece un término de cuatro (4) años para ejercer una acción judicial de anulabilidad. Por ser el contrato en con-troversia meramente anulable, la parte que reclamara el defecto, en este caso la Corporación, contaba con cuatro (4) años para levantar el vicio que podría causar la ineficacia del contrato.
El contrato en controversia se otorgó el 14 de agosto de 1979 y no es sino hasta el 7 de agosto de 1987, o sea, ocho (8) años luego de otorgado, que la Corporación levanta la nulidad del mismo. Debido a que el contrato era anulable, la Corporación contaba con cuatro (4) años contados desde que se otorgó el contrato para incoar la acción que ahora presenta tardíamente. El contrato quedó confirmado por el transcurso del tiempo y por la inacción de a quien le corres-pondía ejercitar la acción de anulabilidad.
Concluimos, pues, que por ser el contrato en controver-sia anulable, la Corporación contaba con el término de cua-tro (4) años para presentar una acción de nulidad. Debido a su inacción, el contrato quedó confirmado y es válido.
Por los fundamentos antes expuestos, se dicta sentencia confirmatoria.
Así lo pronunció, manda el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Rebollo López se inhibió. El Juez Asociado Señor Hernán-dez Denton no intervino. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.
(Fdo.) Francisco R. Agrait Liado Secretario General

 La Ley de Ética de 1948, Ley Núm. 28 de 8 de junio de 1948 (3 L.P.R.A. ants. sees. 570-574), fue sustituida por la Ley Núm. 12 de 24 de julio de 1985, Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 1801 et seq. El Art. 3.3 de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1823, mantuvo la prohibición establecida en el Art. 2 de te Ley de Ética de 1948 (3 L.P.R.A. ant. see. 571). El propósito de la nueva Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico es crear un Código de Ética para los funcionarios de la Rama Ejecutiva, de manera que se garantice al Pueblo que dichos funcionarios no entren en conflictos de intereses ni puedan lu-crarse del patrimonio del Pueblo. Exposición de Motivos de la Ley Núm. 12, supra, 1985 Leyes de Puerto Rico 708-709.


 La Corporación Azucarera de Puerto Rico fue creada por la Junta de Go-bierno de la Autoridad de Tierras, a tenor con la facultad de la Autoridad para crear corporaciones subsidiarias. 28 L.P.R.A. see. 242 et seq.